Title: From David Humphreys to William Heath, 14 June 1783
From: Humphreys, David
To: Heath, William


                  
                     Dear Sir
                     Head Quarters June 14th 1783
                  
                  His Excellency the Commander in Chief having recd your Letter of the 13th inclosing the Arrangements of the reformed Regts & Corps in this Cantonment, directs me to acknowledge it, & to inform you that he fully approves of the alteration you have made, as well as of such others as you may judge proper & conducive to the good of service.  I have the honor to be With perfect respect Sir Your Most Obedt Servt
                  
                     D. Humphrys A.D.C.
                     
                  
               